Citation Nr: 1203559	
Decision Date: 01/31/12    Archive Date: 02/07/12	

DOCKET NO.  05-02 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a deviated nasal septum.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had periods of active duty for training from June 1992 to October 1992 and from July 1995 to November 1995.  He also had active duty from May 2003 to May 2004.

This matter initially came before the Board of Appeals (Board) on appeal from a rating decision of the VARO in Boston, Massachusetts, that denied entitlement to the benefit sought.  

A review of the claims file reveals the appeal has previously been before the Board in January 2008, July 2010, and December 2010.  It was remanded for further development on each occasion.  The case has been returned to the Board for appellate review.  

As noted by the Board in its most recent remand in December 2010, entitlement to service connection for rhinitis was denied by the RO in the same August 2004 rating decision that denied entitlement to service connection for the deviated nasal septum.  The Veteran did not appeal this decision, and it is final.  It was indicated the Veteran and his representative could submit a request to reopen the claim on the basis of new and material evidence, if desired.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (a) (2011).  


FINDING OF FACT

The Veteran's deviated nasal septum is a developmental defect which preexisted service and was not aggravated therein beyond its natural progression, including by a superimposed disease or injury.  



CONCLUSION OF LAW

The criteria for service connection for a deviated nasal septum are not met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefines VA's duties to notify and assist Veterans in the development of claims for VA benefits.  The regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

The Board finds that letters dated in June 2007 and March 2008 comply with the mandates of the VCAA.  The Veteran was provided with notice of the information and evidence needed to support his claim.  His service treatment records are on file, as are all available post service clinical records specifically identified by him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As noted above, the case has been remanded by the Board on three separate occasions in order to ensure all necessary development action be undertaken.  The Veteran himself, in an October 2011 communication, indicated that he wanted the Board to proceed with adjudication of his appeal.  

The Veteran has been afforded VA medical examinations in connection with his claim.  38 C.F.R. § 3.159.  The Board finds that the examination reports are adequate.  Most recently, an opinion was provided by a qualified medical professional in January 2011 and an addendum was provided in March 2011.  In March 2011, the otolaryngologist stated that he had reviewed the claims file and examined the Veteran on two separate occasions.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination opinion has been met.  38 C.F.R. § 3.159.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a preexisting injury or disease sustained in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.

A Veteran will be presumed to have been in sound condition when examined, accepted into and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or when all clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where a preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b) (2011).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (2002); 38 C.F.R. § 3.306 (b) (2011).  

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303 (c).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45, 711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)).  The VA General Counsel's opinion notes that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303 (c), may not be service connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits otherwise administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  (The Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

During a period of active duty, the Veteran underwent surgical treatment in February 2004 for a deviated nasal septum.  The surgery was conducted at a civilian facility, but was paid for by the military health care system.  The physician who performed the surgery indicated that it was not involved with line of duty.  No reason for the opinion was provided.  

The record shows the Veteran underwent a second septoplasty at a private facility in May 2005.  It was noted he had undergone a prior septoplasty but had a persistent left septal deviation which was predominantly interior in nature with a large inferior spur.  He also had bilateral inferior turbinate hypertrophy which had been unresponsive to the maximal medical therapy as well as coblation.  Following the procedure, the operative note reflected "at the conclusion of the case, the patient [the Veteran] had an excellent nasal airway bilaterally."

The Veteran was accorded a compensation and pension examination by VA in September 2009.  It was reported the Veteran had had problems with his nose for a long time, "probably preceding his active duty military service."  Reference was made to the septoplasty done at the private facility in 2004 and to the revision naso septoplasty done in 2005.  The Veteran complained that after that surgery he never showed improvement and continued to have problems with nasal obstruction, difficulty breathing, and snoring at night.  

Current clinical examination showed no significant external deformity of the nose.  The diagnoses were:  past history of nasal septal deviation; status post nasal septal surgery two times at the Lahey Clinic; and nasal septal perforation.  The examining otolaryngologist commented that "although this Veteran has had significant problems with his nose and he now has a nasal septal perforation that may have been the result of nasal surgery, he does not report having sustained any blunt or sharp nasal trauma during his active duty in the military service, and the nasal condition that he has seems to be more related to a previous nasal septal deviation that could have been congenital and the nasal septal perforation appears to have been the result of nasal septal surgery."

In August 2010 the Veteran was accorded a nose, sinus, larynx, and pharynx examination by another VA physician.  That individual reviewed the medical records and the claims file.  Reference was made to the aforementioned September 2009 examination.  It was noted that the Veteran was diagnosed with septal deviation in 2004 and underwent the surgical procedures in 2004 and revision in 2005.  The Veteran denied nasal trauma while with the National Guard, Reserves, or while on active duty.  He reported that he began complaining of nasal crusting, obstruction, snoring, and chronic mouth breathing in 2004.  Despite the surgery and the revision surgery, he continued to complain of problems with the aforementioned symptoms.

On current examination there was no significant external nasal deformity.  There was a 3-millimeter diameter round perforation within the midportion of the nasal septum.  The septum was otherwise described as straight "all the way posteriorly."  The diagnoses were: past history of nasal septal deviation; status post nasal septal surgery in 2004 and 2005; nasal septal perforation; and chronic rhinitis.

The examiner opined that it was "more likely" than not that the etiology of the septal deviation was developmental in nature, in that it "happened around puberty, around the time of the facial growth.  This is unrelated to his military service."  Notation was also made that the Veteran denied nasal trauma in service.  The examiner commented that septal deviations were a common occurrence during puberty.  He believed it was "more likely than not" that the Veteran's current symptoms were caused by rhinitis rather than the septal deviation.  He stated that septal perforation was small and the midportion of the septum was "least likely" to be contributing to his symptoms.  The examiner believed the symptoms of nasal blockage, drainage and chronic mouth breathing as well as snoring, were more likely than not caused by rhinitis.  He added that it is "least likely" that the colds and/or sinusitis episodes were caused by the septal deviation or the results of septoplasty.  The septum was described as currently being straight.  The perforation was small and the nasal airway was patent.  The septum did not encroach on the middle meatus, that is, the area where the sinuses drain.  The examiner did not provide an opinion as to whether or not the perforation represented a superimposed injury.  

In January 2011, following a remand by the Board, the VA otolaryngologist who examined the Veteran in 2009 reported that the Veteran was continuing to complain of problems with breathing through his nose.  Clinical examination was conducted and notation was made of the post area nasal septum being deviated toward the right side.  There was also a septal perforation noted.

The impressions were past history of nasal obstruction, deviated nasal septum; notation that the Veteran complained of nasal obstruction, with mild obstruction noted in current examination; status post nasal septal surgery two times with resultant benign nasal septum and tiny nasal septal perforation.

The otolaryngologist commented that the Veteran's "current symptom of nasal obstruction is less likely as not to be caused by anything that occurred in the line of military duty and is less likely as not to be a result of the two nasal surgeries that he had while on active duty military service."

In a March 2011 addendum, the otolaryngologist stated that he had reviewed the claims file and had examined the Veteran on two separate occasions.  He remarks that "although he [the Veteran] does have a small nasal septal perforation, on physical examination he appears to have nearly normal air flow through the right and left side of the nose.  Therefore, I have the impression that it is less likely as not that the nasal surgeries done during the time that he was on active duty military service have caused him to have the nasal obstruction that he now says has become a problem."

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a deviated nasal septum.  Although the record on appeal establishes that the appellant underwent septoplasty in service, that fact, in and of itself, is not sufficient to show that the underlying condition worsened for the purposes of determining service connection based on aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a) (2011).  See Also Davis v. Principi, 276 F.3d 134, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In this regard, it is well established that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  Furthermore, in view of the fact that the surgery was for the purposes of improving his breathing, it was more likely said to be ameliorating in nature, and as such, is not considered aggravation.  See 38 C.F.R. § 3.306(b)(1).

Two different VA physicians have examined the Veteran in the past few years and both have opined that the septal deviation is developmental in nature and therefore unrelated to the Veteran's military service.  The Veteran himself has denied any nasal trauma while serving in the military.  The physicians have attributed the Veteran's current symptoms to rhinitis, for which service connection is not in effect, rather than to any deviated nasal septum.  Both physicians had access to the entire claims file, to include the reports of the septoplasty procedures at the Lahey Clinic, a private medical facility in the Boston area, in 2004 and again in 2005.  

The Board finds these VA medical opinions are persuasive and assigns them great probative weight.  The opinions have been rendered by qualified medical professionals who have the clear expertise to opine on the matter at issue in this case.  In particular, the physician who examined the Veteran on two separate occasions and then reviewed the file again in March 2011 is an otolaryngologist.  Both examiners based their opinions on review of the claims folder, including the most pertinent evidence therein, and both provided a rationale for their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  The Veteran has submitted no medical evidence in his favor.  

The Veteran has submitted essentially generalized statements to the effect that the deviated nasal septum was aggravated by service.  A lay person is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As a lay person, however, the Veteran is not competent to attribute the deviated nasal septum to service or to attribute any aggravation of a deviated nasal septum to his service.  He himself acknowledged on different examinations that he sustained no nasal trauma during his active duty service.  The claims file does not contain any competent, probative opinion relating any aggravation of the developmental defect of the deviated nasal septum to the Veteran's periods of active service.  Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the benefit of the doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. at 49.  


ORDER

Service connection for a deviated nasal septum is denied.  


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


